On Application for Rehearing.
PER CURIAM.
[9] The attention of the court has been called to section 28, Act No. 171, 1898, p. 420, which secures to the state a first mortgage upon the property, movable or immovable, of the delinquent, as security for the unpaid licenses and interest thereon, as amended by Act 131, 1900, p. 198, giving a lien and privilege; and to section 13, Act No. 176, 1908, p. 243, which makes all penalties, proceedings, actions, suits, procedure, remedies, liens, and privileges for the collection of licenses of other businesses applicable to *451tlie business of retailing liquor. Our attention has also been called to the fact that two of the vessels of the United Fruit Company were not being operated by that company during the year 1912. Our former decree will be amended so as to read as follows:
It is ordered, adjudged, and decreed that the judgment appealed from be affirmed in so far as it rejects the claim of the state for licenses for 1911 from defendants, and that it be otherwise set aside; and that there now be judgment in favor of the state of Louisiana and against defendants as follows: Against the Southern Pacific Company in the sum of $1,400, for each of the years 1912, 1913, and 1914, and against the United Fruit Company in the sum of $1,200 for the year 1912, and in the sum of $1,600 for each of the years 1913 and 1914, with 2 per cent, per month interest on each of said sums from the 1st of March of each of said years, together with 10 per cent, attorney’s fees on the principal and interest, with recognition of first mortgage, lien, and privilege in favor of the state upon the property, movable and immovable, of these defendants respectively, as security for said licenses; and that defendants pay the costs of this suit. Rehearing refused.